DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “the stator.” There is insufficient antecedent basis for this limitation in the claims. For examining purposes, Claim 9 is interpreted as depending on Claim 5 which recites “a stator”.
Claim 9 recites” preferably motor electronics installed in the receiving compartment”. The inclusion of the term “preferably” makes it unclear whether or not the electronics are positively recited in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joschko et al. (hereafter Joschko – WO 2016169610).
Claim 1 recites “a rotor assembly for a high-speed radial fan.” Joschko teaches such a rotor assembly, as will be shown.
Joschko teaches (Fig. 1) a rotor assembly for a high-speed radial fan, comprising a bearing tube (60) which is axially open in the interior and in which a shaft (20) carrying a fan wheel (18) is mounted with a rotor (80), wherein the rotor of the rotor assembly is mounted in a cylindrical separating can (82)
Regarding Claim 2, Joschko teaches (Fig. 1) the radial fan with a rotor assembly according to claim 1, characterized in that the radial fan has a fan housing (13), which is formed as a single piece with the separating can (see page 5, ln. 5-8).
Regarding Claim 3, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the bearing tube (60) with the shaft and the rotor mounted on the 
Regarding Claim 4, Joschko teaches (Fig. 1) the radial fan according to claim 2, characterized in that the separating can extends away from a substantially flat housing base plate (85) of the fan housing in the axial direction.
Regarding Claim 5, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that an air gap is formed between the rotor and a stator (33) surrounding the rotor, and the separating can with its cylindrical separating can walls is arranged within the air gap (see Fig. 1).
Regarding Claim 6, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the material of the separating can is an isolator (plastic, see page 5, ln. 13-18) or has a contact resistance greater than 10 Ohm.
Regarding Claim 7, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the shaft, on a first bearing (37) arranged in the bearing tube and a second bearing (38) arranged in the bearing tube spaced apart in the axial direction as relates to the first, are mounted in a region between the fan wheel and the rotor (see Fig. 1).
Regarding Claim 9, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the stator is surrounded by a housing (13), which provides a receiving compartment for the stator and preferably motor electronics installed in the receiving compartment, wherein the housing is sealed off from the fan housing and is connected thereto (see Fig. 1).
Regarding Claim 10, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the bearing tube with a radial overhang (85) rests upon a housing base plate and is connected to the fan housing by means of a connection assembly (see page 7, ln. 9-13), wherein the overhang extends, at least partially, over an outer circumference of the fan wheel (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Joschko in view of Chalmers et al. (hereafter Chalmers – US 20150143822).
Regarding Claim 8, Joschko teaches (Fig. 1) the radial fan according to claim 1, characterized in that the rotor has numerous poles (page 5, ln.25-26).
However, Joschko does not teach the rotor has precisely 2 or precisely 4 poles.
Chalmers teaches a rotor assembly for a pump comprising a rotor (34) that has precisely four poles (see paragraph 0039).
Chalmers further teaches “The advantage of a 4-pole arrangement motor permits the use of a remote-mounted inverter or variable frequency drive that converts incoming three-phase 50 or 60 Hz power at any voltage level from 380 volts to 690 volts at output frequency of 10% to 100% of 240 Hz at a common voltage range from 10% to 100% of the input voltage. A further advantage of the 4-pole arrangement is the smooth cog-free operation over the entire frequency range” (paragraph 0039). While Chalmers is directed to a pump, the advantages described above are applicable to any electric motor rotors.
Joschko merely teaches the rotor has multiple poles but is silent as to the exact number. A person having ordinary skill in the art applying the teachings of Joschko would look to the prior art for suitable number of poles. Therefore, it would have been obvious for a person having ordinary skill in the art to apply the teachings of Chalmers to the pump of Joschko to have the rotor has precisely 2 or precisely 4 poles, as both references and Applicant’s invention are directed to rotors having multiple poles. Doing so would result in more versatile and smooth operation of the motor, as recognized by Chalmers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745